Jfourtlj Court of
                                           Antonio,

                                        September 09,2013

                                       No. 04-13-00206-CV


                                    Schmidt Land Services. Inc..
                                             Appellant


                                                 v.



  Unifirst Corporation and Unifirst I loldings Inc. Successor in Merger lo Unifirst 1 loldings LP
                                          D/B/A Unifirst.
                                             Appellee


                              Trial Court Case No. 12-09-0834-CVA


                                         ORDER

       The Court has reviewed the record and briefs in this appeal and the majority of the judges
have determined that oral argument will not significantly aid it in determining the legal and
factual issues presented in the appeal. See TEX. R. API'. P. 39.8.   Therefore, all requests for oral
argument are denied, and the cause is advanced for ON BRIEFS submission on Tuesday.
October 08. 2013. to the following panel: Chief Justice Stone. Justice Marion, and Justice
Alvarez.   All parlies will be notified of the Court's decision in this appeal in accordance with
TEX.R.APP. P. 48.


       Either party may file a motion requesting the Court to reconsider its determination that
oral argument will not significantly aid the Court in determining the legal and factual issues
presented in the appeal. See TEX. R. API'. P. 39.8. Such a motion should be filed within ten (10)
days from the date of this order.


       It is so ORDERED on Monday. September 09, 2013.



                                                             Calherine^Stonc. Chief Justice


       IN WITNESS WHEREOF, 1 have hereunto set my hand and a/fixed the seal (/the said
court on this Monday, September 09. 2013.                              /        /-^)      I
                                                                                       11-